FORM 10-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 Commission file number 000-53952 ANTE5, INC. (Exact name of registrant as specified in its charter) Delaware 27-2345075 (State of Incorporation) (I.R.S. Employer Identification No.) 10275 Wayzata Blvd. Suite 310, Minnetonka, Minnesota 55305 (Address of principal executive offices) (Zip Code) (952) 426-1241 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange On Which Registered COMMON STOCK OTC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $4,258,467 as of June 30, 2010 (computed by reference to the last sale price of a share of the registrant’s Common Stock on that date as reported by OTC Bulletin Board). There were 38,798,576 shares outstanding of the registrant’s common stock as of March 30, 2011. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS We are including the following discussion to inform our existing and potential security holders generally of some of the risks and uncertainties that can affect our company and to take advantage of the “safe harbor” protection for forward-looking statements that applicable federal securities law affords. From time to time, our management or persons acting on our behalf may make forward-looking statements to inform existing and potential security holders about our company. All statements other than statements of historical facts included in this report regarding our financial position, business strategy, plans and objectives of management for future operations and industry conditions are forward-looking statements. When used in this report, forward-looking statements are generally accompanied by terms or phrases such as “estimate,” “project,” “predict,” “believe,” “expect,” “anticipate,” “target,” “plan,” “intend,” “seek,” “goal,” “will,” “should,” “may” or other words and similar expressions that convey the uncertainty of future events or outcomes. Items making assumptions regarding actual or potential future sales, market size, collaborations, trends or operating results also constitute such forward-looking statements. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements include the following: · volatility or decline of our stock price; · low trading volume and illiquidity of our common stock, and possible application of the SEC’s penny stock rules; · we are subject to certain contingent liabilities of our former parent company, and we have an indemnification obligation for certain liabilities, if any, that our former parent company may incur to a third party arising from pre-spin-off operations; · potential fluctuation in quarterly results; · our failure to earn revenues or to monetize claims that we have for payments owed to us; · material defaults on monetary obligations owed us, resulting in unexpected losses; · inadequate capital to acquire working interests in oil and gas prospects and to participate in the drilling and production of oil and other hydrocarbons; · unavailability of oil and gas prospects to acquire; · failure to discover or produce commercial quantities of oil, natural gas or other hydrocarbons; · cost overruns incurred on our oil and gas prospects, causing unexpected operating deficits; · drilling of dry holes; · acquisition of oil and gas leases that are subsequently lost due to the absence of drilling or production; · dissipation of existing assets and failure to acquire or grow a new business; · lower royalty income than anticipated or the absence of royalty income due to default or for other reasons; and · litigation, disputes and legal claims involving outside parties. We have based these forward-looking statements on our current expectations and assumptions about future events. While our management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks and uncertainties, most of which are difficult to predict and many of which are beyond our control. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. You should consider carefully the statements in “Item 1A. Risk Factors” and other sections of this report, which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the United States Securities and Exchange Commission (the “SEC”) which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. TABLE OF CONTENTS PART 1 2 ITEM 1 Business 2 ITEM 1A Risk Factors 7 ITEM 1B Unresolved Staff Comments 17 ITEM 2 Properties 18 ITEM 3 Legal Proceedings 18 ITEM 4 [Removed and Reserved] 18 PART II 18 ITEM 5 Market for Registrant’s Common Equity,Related Stockholder Matters, and Issuer Purchases of Equity Securities 18 ITEM 6 Selected Financial Data 19 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 8 Financial Statements and Supplementary Data 28 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 ITEM 9A Controls and Procedures 48 ITEM 9B Other Information 49 PART III 50 ITEM 10 Directors, Executive Officers, and Corporate Governance 50 ITEM 11 Executive Compensation 56 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 59 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 61 ITEM 14 Principal Accounting Fees and Services 62 ITEM 15 Exhibits, Financial Statement Schedules 63 SIGNATURES 64 - 1 - PART I ITEM 1. BUSINESS Overview Ante5, Inc. (the “Company”) became an independent company in April 2010 when the spin-off from our former parent company, Ante4, Inc. (now Voyager Oil & Gas, Inc.), became effective.We became a publicly traded company when our shares began trading on July 1, 2010.Since October 2010, we have been engaged in the business of acquiring oil and gas leases and participating in the drilling of wells in the Bakken and Three Forks trend in North Dakota.Our strategy is to participate in the exploration, development and production of oil and gas reserves as a non-operating working interest owner in a growing, diversified portfolio of oil and gas wells.We aggressively seek to accumulate mineral leases to position us to participate in the drilling of new wells on a continuous basis.Occasionally we also purchase working interests in producing wells. We also inherited material interests from our former parent company prior to our spin off.These historical interests relate to our former parent company’s business as WPT Enterprises, Inc., when it created internationally branded products through the development, production and marketing of televised programming based on gaming themes.The primary historical gaming asset is our license agreement with a subsidiary of PartyGaming, PLC, an international online casino gaming company.We are entitled to royalty payments from that license agreement.We manage our historical interests to monetize them.We are in the process of changing our name to Ante5 Oil & Gas, Inc. and to change our state of incorporation from the State of Delaware to the State of Nevada.Our common stock is currently traded on the Pink Sheets under the trading symbol “ANFC.” Business The Company’s focus is the acquisition, exploration, development and production of crude oil and natural gas properties, primarily in the Bakken and Three Forks trends in North Dakota and Montana.As of March 21, 2011, we controlled approximately 5,686 net acres in the Williston Basin and owned working interests in 18 gross wells representing 0.62 of a net well that are preparing to drill, drilling, awaiting completion, completing or producing. Through alliances we have with partners on the ground in the Williston Basin region, we believe that we are able to create value through opportunistic acreage acquisitions. We believe our business model enhances our ability to identify and acquire high value acreage in the rapidly expanding Bakken and Three Forks trend.Because we purchase smaller interests in multiple drilling units, we are able to diversify our risk across numerous wells.We believe that our prospective success revolves around our ability to acquire mineral rights and participate in drilling activities by virtue of our ownership of such rights and through the relationships we have developed with our operating partners. As a non-operating working interest partner, we participate in drilling activities primarily on a heads-up basis.Before a well is spud, an operator is required to offer all mineral lease owners in the designated well spacing unit the right to participate in the drilling and production of the well.Drilling costs and revenues from oil and gas sales are split pro-rata based on acreage ownership in the designated drilling unit.We rely on our operator partners to identify specific drilling sites, permit, and engage in the drilling process.As a non-operator we are focused on maintaining a low overhead structure. We commenced our oil and gas business in the fall of 2010 and, although we have had successful discoveries late in 2010, we had no proven oil reserves at the end of 2010.As our oil production grows, we will engage independent professional reservoir engineering firms to evaluate our oil and gas properties and issue reserve reports.Our goal is to deploy our capital to maximize our oil and gas production and reserves. - 2 - Production Methods We primarily engage in crude oil and natural gas exploration and production by participating on a pro-rata basis with operators in wells drilled and completed in spacing units that include our acreage.We are generally a minority working interest owner in our wells. We typically depend on drilling partners to propose, permit and engage the drilling of wells. Prior to commencing drilling, our partners are required to provide all owners of mineral interests within the designated spacing unit the opportunity to participate in the drilling costs and revenues of the well to the extent of their pro-rata share of such interest within the spacing unit. We will assess each drilling opportunity on a case-by-case basis going forward.We will participate in wells that we expect to meet our return thresholds based upon our estimates of ultimate recoverable crude oil and natural gas.In 2010, we participated in the drilling of all new wells that included any of our acreage. At present time, we expect to participate in substantially all, if not all, of the wells proposed to us. We do not manage our commodities marketing activities internally, but our operating partners generally market and sell crude oil and natural gas produced from wells in which we have an interest. Our operating partners coordinate the transportation of our crude oil production from our wells to appropriate pipelines pursuant to arrangements that such partners negotiate and maintain with various parties purchasing the production. We understand that our partners generally sell our production to a variety of purchasers at prevailing market prices under separately negotiated short-term contracts. The price at which production is sold generally is tied to the spot market for crude oil. Williston Basin Light Sweet Crude from the Bakken source rock is generally 41-42 API crude oil and is readily accepted into the pipeline infrastructure. Competition The crude oil and natural gas industry is intensely competitive, and we compete with numerous other crude oil and natural gas exploration and production companies.Most of these companies have substantially greater resources than we have. Our competitors not only explore for and produce crude oil and natural gas, but many also conduct midstream and refining operations and market petroleum products on a regional, national or worldwide basis. These additional operations may enable them to pay more for exploratory prospects and productive crude oil and natural gas properties than us. They also may have more resources to define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. Our larger or integrated competitors may have the resources to absorb the burden of existing and changing federal, state, and local laws and regulations more easily than we can, which would adversely affect our competitive position. Our ability to discover reserves and acquire additional properties in the future will depend on our ability to evaluate and select suitable properties and to consummate transactions in this highly competitive environment. In addition, we may be at a disadvantage in acquiring crude oil and natural gas properties and bidding for exploratory prospects because we have fewer financial and human resources than other companies in our industry. Marketing and Customers The market for crude oil and natural gas depends on factors beyond our control, including the extent of domestic production and imports of crude oil and natural gas, the proximity and capacity of natural gas pipelines and other transportation facilities, demand for crude oil and natural gas, the marketing of competitive fuels and the effects of state and federal regulation. The crude oil and natural gas industry also competes with other industries in supplying the energy and fuel requirements of industrial, commercial and individual consumers. Our crude oil production is expected to be sold at prices tied to the spot crude oil markets. Our natural gas production is expected to be sold under short-term contracts and priced based on first of the month index prices or on daily spot market prices. We rely on our operating partners to market and sell our production. Our operating partners include a variety of exploration and production companies, from large publicly-traded companies to small, privately-owned companies. - 3 - Principal Agreements Affecting Our Ordinary Business We do not own any physical real estate, but, instead, our acreage is comprised of leasehold interests subject to the terms of lease agreements that provide our company the right to drill and maintain wells in specific geographic areas. All lease arrangements that comprise our acreage positions are established using industry-standard terms that have been established and used in the crude oil and natural gas industry for many years.Most of our leases are acquired from other parties that obtained the original leasehold interest prior to our acquisition of the leasehold interest. In general, our lease agreements stipulate three to five year terms including extension options. Bonuses and royalty rates are negotiated on a case-by-case basis consistent with industry standard pricing. Once a well is drilled and production established, the acreage in a well’s drilling unit is considered “held by production,” meaning the lease on that particular acreage continues as long as oil or gas is being produced. Generally, other locations within the drilling unit created for a well may also be drilled at any time with no time limit as long as the lease is held by production. Given the current pace of drilling in the Bakken play at this time, we do not believe lease expiration issues will materially affect our North Dakota position. Governmental Regulation and Environmental Matters Our operations are subject to various rules, regulations and limitations impacting the crude oil and natural gas exploration and production industry as a whole. Regulation of Crude Oil and Natural Gas Production Our crude oil and natural gas exploration, production and related operations, when developed, are subject to extensive rules and regulations promulgated by federal, state, tribal and local authorities and agencies. For example, North Dakota and Montana require permits for drilling operations, drilling bonds and reports concerning operations, and impose other requirements relating to the exploration and production of crude oil and natural gas. Such states may also have statutes or regulations addressing conservation matters, including provisions for the unitization or pooling of crude oil and natural gas properties, the establishment of maximum rates of production from wells, and the regulation of spacing, plugging and abandonment of such wells. Failure to comply with any such rules and regulations can result in substantial penalties. The regulatory burden on the crude oil and natural gas industry will most likely increase our cost of doing business and may affect our profitability. Although we believe we are currently in substantial compliance with all applicable laws and regulations, because such rules and regulations are frequently amended or reinterpreted, we are unable to predict the future cost or impact of complying with such laws. Significant expenditures may be required to comply with governmental laws and regulations and may have a material adverse effect on our financial condition and results of operations. Environmental Matters Our operations and properties are subject to extensive and changing federal, state and local laws and regulations relating to environmental protection, including the generation, storage, handling, emission, transportation and discharge of materials into the environment, and relating to safety and health. The recent trend in environmental legislation and regulation generally is toward stricter standards, and this trend will likely continue. These laws and regulations may: ▪ require the acquisition of a permit or other authorization before construction or drilling commences and for certain other activities; ▪ limit or prohibit construction, drilling and other activities on certain lands lying within wilderness and other protected areas; and ▪ impose substantial liabilities for pollution resulting from its operations. The permits required for our operations may be subject to revocation, modification and renewal by issuing authorities. Governmental authorities have the power to enforce their regulations, and violations are subject to fines and injunctions. In the opinion of management, we are in substantial compliance with current applicable environmental laws and regulations, and have no material commitments for capital expenditures to comply with existing environmental requirements. Nevertheless, changes in existing environmental laws and regulations or in interpretations of them could have a significant impact on our company, as well as the crude oil and natural gas industry in general. - 4 - The Comprehensive Environmental, Response, Compensation, and Liability Act (“CERCLA”) and comparable state statutes impose strict, joint and several liability on owners and operators of sites and on persons who disposed of or arranged for the disposal of “hazardous substances” found at such sites. It is not uncommon for the neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment. The Federal Resource Conservation and Recovery Act (“RCRA”) and comparable state statutes govern the disposal of “solid waste” and “hazardous waste”, and authorize the imposition of substantial fines and penalties for noncompliance. Although CERCLA currently excludes petroleum from its definition of “hazardous substance,” state laws affecting our operations may impose clean-up liability relating to petroleum and petroleum related products. In addition, although RCRA classifies certain crude oil field wastes as “non-hazardous,” such exploration and production wastes could be reclassified as hazardous wastes thereby making such wastes subject to more stringent handling and disposal requirements. The Endangered Species Act (“ESA”) seeks to ensure that activities do not jeopardize endangered or threatened animal, fish and plant species, nor destroy or modify the critical habitat of such species. Under ESA, exploration and production operations, as well as actions by federal agencies, may not significantly impair or jeopardize the species or its habitat. ESA provides for criminal penalties for willful violations of the Act. Other statutes that provide protection to animal and plant species and that may apply to our operations include, but are not necessarily limited to, the Fish and Wildlife Coordination Act, the Fishery Conservation and Management Act, the Migratory Bird Treaty Act and the National Historic Preservation Act. Although we believe that our operations will be in substantial compliance with such statutes, any change in these statutes or any reclassification of a species as endangered could subject our company to significant expenses or could force our company to discontinue certain operations. Climate Change Significant studies and research have been devoted to climate change and global warming, and climate change has developed into a major political issue in the United States and globally. Certain research suggests that greenhouse gas emissions contribute to climate change and pose a threat to the environment. Recent scientific research and political debate has focused in part on carbon dioxide and methane incidental to crude oil and natural gas exploration and production. Many states and the federal government have enacted legislation directed at controlling greenhouse gas emissions.Future legislation and regulation could impose additional restrictions in connection with our drilling and production activities and favor use of alternative energy sources, which could increase operating costs and reduce demand for crude oil products. As such, our business could be materially adversely affected by domestic and international legislation targeted at controlling climate change. Our Historical Interests General.When operating WPT Enterprises, Inc. (“WPT”), Ante4 created internationally branded entertainment and consumer products driven by the development, production and marketing of televised programming based on gaming themes.In January 2008, Ante4 launched ClubWPT.com, a subscription-based online poker club targeted to the estimated 60 million poker players in the United States.Ante4 also licensed its brand to companies in the business of poker equipment and instruction, apparel, publishing, electronic and wireless entertainment, DVD/home entertainment, casino games and giftware and was engaged in the sale of corporate sponsorships.All of these entertainment and consumer products businesses were sold in November 2009 to PartyGaming, PLC in Ante4’s transaction with Peerless Media, Ltd., a wholly owned subsidiary of PartyGaming.PartyGaming is one of the largest online gaming companies in the world.In the transaction, PartyGaming assumed an affirmative obligation to generate online gaming and other revenue with the WPT brand in order to generate royalty revenues (the “Royalty Stream”). - 5 - Royalty Stream.Our principal historical asset is now the Royalty Stream which consists of, in perpetuity from the closing of the transaction with Peerless Media, 5% of gross gaming revenue and 5% of other revenue generated by our business and assets sold to PartyGaming in the transaction.“Gross gaming revenue” means all revenue of PartyGaming and its affiliates generated by our sold business and assets that are attributable to gaming, less certain taxes.“Other revenue” means all revenues of PartyGaming and its affiliates generated by our sold business and assets, other than gross gaming revenue, less certain taxes and certain out-of-pocket expenses incurred by PartyGaming or its affiliates.Although the Royalty Stream will be ongoing in perpetuity, PartyGaming has guaranteed a minimum payment to us of $3 million for such Royalty Stream over the three-year period following the closing of the transaction.This minimum payment of $3 million has no impact on royalty payments subsequent to the three year period.The Royalty Stream is an obligation of Peerless Media and its immediate parent company, ElectraWorks, Ltd., the primary operating subsidiary of PartyGaming. PartyGaming is depositing 20% of the Royalty Stream into an escrow account over the two years following the closing of the transaction to secure our indemnification obligations and other obligations to PartyGaming in connection with the transaction.These indemnification obligations cover potential damages and lost profits as a result of a misrepresentation or breach of any representation or warranty, or the failure by us to fulfill any covenant contained in the asset purchase agreement in the transaction.Damages must exceed $150,000 before we are required to pay the claims and the aggregate damages may not exceed $9 million.In addition, our former president, chief executive officer and secretary, Steve Lipscomb, will receive 5% of the Royalty Stream in perpetuity as a result of an incentive arrangement with Mr. Lipscomb that was approved by WPT’s Board of Directors in February 2009.We are currently in a dispute with Peerless Media, Ltd., a subsidiary of ElectraWorks, Ltd., the primary operating subsidiary of PartyGaming, PLC, regarding its lack of performance under our agreement with it.See “Item 3. Legal Proceedings.” Our historicalinterests also include our contingent claims and interests relating to (a) a lawsuit currently pending by Ante4 against its former auditors, Deloitte & Touche, LLP, (b) payments previously owed to Ante4 by Xyience, Inc., a former sponsor of the WPT television series (now in Chapter 11 bankruptcy proceedings); and (c) a 10% interest in WPT China, a business segment of Ante4 for which most activities were shut down in March 2009. In connection with the transfer of the historical interests to us, we assumed certain liabilities of Ante4 relating to the previous WPT business.We also agreed to indemnify Ante4 and related individuals from (a) liabilities and expenses from certain operations of Ante4 prior to the effective date of its merger with Plains Energy Investments, Inc. in April 2010, (b) operation or ownership of the historical interests after the merger effective date, and (c) certain tax liabilities of Ante4.Our obligation to indemnify Ante4 is limited to $2.5 million and terminates on or about April 15, 2012. Employees We currently have three full time employees: our chief executive officer, chief financial officer and chief operating officer. Our chief executive officer and chairman, Bradley Berman, is responsible for all material policy-making decisions, with the support of James Moe, our chief financial officer, and Joshua Wert, our chief operating officer. As drilling and production activities continue to increase, we may hire additional technical or administrative personnel as appropriate. We are using and will continue to use the services of independent consultants and contractors to perform various professional services, particularly in the area of land services and reservoir engineering. We believe that this use of third-party service providers enhances our ability to contain general and administrative expenses. Office Locations Our executive offices are located at 10275 Wayzata Boulevard, Suite 310, Minnetonka, Minnesota 55305. Our office space consists of approximately 700 square feet leased pursuant to an office sublease agreement that commenced in December 2010. The owner of the building in which we are located is a company wholly owned by our chief executive officer.We believe our current office space is sufficient to meet our needs for the foreseeable future. - 6 - Financial Information about Segments and Geographic Areas We have not segregated our operations into geographic areas given the fact that all of our production activities occur within North Dakota. Available Information – Reports to Security Holders Our website address is www.ante5oil.com.We intend to make available on this website, free of charge, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports after we electronically file those materials with, or furnish those materials to, the SEC.These filings are also available to the public at the SEC’s Public Reference Room at treet, NE, Room 1580, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Electronic filings with the SEC are also available on the SEC internet website at www.sec.gov. We also intend to post to our website our Audit Committee Charter and our Code of Ethics, in addition to all pertinent company contact information. ITEM 1A. Risk Factors Risks Related to our Business The possibility of a global financial crisis may significantly impact our business and financial condition for the foreseeable future. The credit crisis and related turmoil in the global financial system may adversely impact our business and our financial condition, and we may face challenges if conditions in the financial markets do not improve. Our ability to access the capital markets may be restricted at a time when we would like, or need, to raise financing, which could have a material negative impact on our flexibility to react to changing economic and business conditions. The economic situation could have a material negative impact on operators upon whom we are dependent for drilling our wells, our lenders or customers, causing them to fail to meet their obligations to us. Additionally, market conditions could have a material negative impact on potential future crude oil hedging arrangements if our counterparties are unable to perform their obligations or seek bankruptcy protection. We believe we will need additional capital and financing to fund our 2011 drilling forecast. There is no assurance that additional capital or financing will be available to us on terms that are acceptable to us or at all. We may be unable to obtain the additional capital that we need to implement our business plan, which could restrict our ability to grow. We do not expect that our cash position and revenues from crude oil and natural gas sales will be sufficient to fund our 2011 drilling plan unless we purposely restrict our planned growth. We will require additional capital to continue to grow our business through acquisitions and to further expand our exploration and development programs. We may be unable to obtain additional capital or financing if and when required. Future acquisitions and future exploration, development, production and marketing activities, as well as our administrative requirements will require a substantial amount of capital and cash flow.We may pursue sources of additional capital through various financing transactions or arrangements, including joint venturing of projects, debt financing, equity financing or other means. We are currently seeking a revolving credit facility to finance our expected drilling and completion costs. We may not be successful in identifying suitable financing transactions in the time period required or at all, and we may not obtain the capital we require by other means. If we do not succeed in raising additional capital, our resources may not be sufficient to fund our planned expansion of operations in the future. - 7 - Any additional capital raised through the sale of equity would dilute the ownership percentage of our shareholders. Raising any such capital could also result in a decrease in the fair market value of our equity securities because our assets would be owned by a larger pool of outstanding equity holders. The terms of securities we issue in future capital transactions may be more favorable to our new investors, and may include preferences, superior voting rights and the issuance of other derivative securities. In addition, we have granted and will continue to grant equity incentive awards under our equity incentive plans, which may have a further dilutive effect. Our ability to obtain financing, if and when necessary, may be impaired by such factors as the capital markets (both generally and in the crude oil and natural gas industry in particular), our limited operating history, the location of our crude oil and natural gas properties, and prices of crude oil and natural gas on the commodities markets (which will impact the amount of asset-based financing available to us) and the departure of key employees. Further, if crude oil or natural gas prices on the commodities markets decline, our revenues will likely decrease and such decreased revenues may increase our requirements for capital. If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs (even to the extent that we reduce our operations), we may be required to cease our operations, divest our assets at unattractive prices or obtain financing on unattractive terms.We may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, which may adversely impact our financial condition. We have a limited operating history and may not be successful in becoming profitable. We have a limited operating history. Our business operations must be considered in light of the risks, expenses and difficulties frequently encountered in establishing a business in the crude oil and natural gas industries. As of December 31, 2010, we had not generated revenues from operations.We have incurred operating losses since our inception in April 2010.There can be no assurance that our business operations will prove to be successful in the long-term. Our future operating results will depend on many factors, including: our ability to raise adequate working capital; success of our development and exploration; demand for natural gas and crude oil; the level of our competition; our ability to attract and maintain key management and employees; and our ability to efficiently explore, develop and produce sufficient quantities of marketable natural gas or crude oil in a highly competitive and speculative environment while maintaining quality and controlling costs. To sustain profitable operations in the future, we must, alone or with others, successfully manage these factors, as well as continue to develop ways to enhance our production efforts. Despite our best efforts, we may not be successful in our exploration or development efforts, or obtain required regulatory approvals. There is a possibility that some of our wells may never produce natural gas or crude oil. We are highly dependent on Bradley Berman, our chief executive officer and chairman, and our other executive officers. The loss of one or more of them, upon whose knowledge, leadership and technical expertise we rely, would harm our ability to execute our business plan. Our success depends heavily upon (1) the continued contributions of Bradley Berman, our chief executive officer, whose knowledge, leadership and technical expertise would be difficult to replace, with the support of James Moe and Joshua Wert, our chief financial officer and chief operating officer, and (2) on our ability to retain and attract experienced engineers, geoscientists and other technical and professional consultants. If we were to lose their services, our ability to execute our business plan would be harmed and we may be forced to cease operations until such time as we are able to suitably replace them.Any of our executive officers may terminate their employment with our company at any time. Our lack of diversification will increase the risk of an investment in our company, and our financial condition and results of operations may deteriorate if we fail to diversify. Our business focus is on the crude oil and natural gas industry in a limited number of properties, primarily in North Dakota. Larger companies have the ability to manage their risk by diversification. We lack diversification in terms of both the nature and geographic scope of our business. As a result, we will likely be impacted more acutely by factors affecting our industry or the regions in which we operate than we would if our business were more diversified, increasing our risk profile.If we do not diversify our operations, our financial condition and results of operations could deteriorate. - 8 - Strategic relationships upon which we may rely are subject to change, which may diminish our ability to conduct our operations. Our ability to successfully acquire additional properties, to increase our reserves, to participate in drilling opportunities and to identify and enter into commercial arrangements with customers will depend on developing and maintaining close working relationships with industry participants.Our success will also depend on our ability to select and evaluate suitable properties and to consummate transactions in a highly competitive environment. These realities are subject to change and our inability to maintain close working relationships with industry participants or continue to acquire suitable properties may impair our ability to execute our business plan. To continue to develop our business, we will use the business relationships of our management and develop new relationships to enter into strategic relationships. These relationships may take the form of mineral lease purchase agreements, joint ventures, joint operating agreements, referral agreements and other contractual arrangements with outside individuals and crude oil and natural gas companies. We may not be able to establish these strategic relationships, or if established, we may not be able to maintain them. In addition, the dynamics of our relationships with strategic partners may require us to incur expenses or undertake activities that we would not otherwise be inclined to do independent of these strategic relationships.If sufficient strategic relationships are not established and maintained, our business prospects, financial condition and results of operations may be materially adversely affected. As a non-operator, our development of successful operations relies extensively on third-parties who, if not successful, could have a material adverse affect on our results of operation. We have only participated in wells operated by third-parties. Our current ability to develop successful business operations depends on the success of our consultants and drilling partners. As a result, we do not control the timing or success of the development, exploitation, production and exploration activities relating to our leasehold interests. If our consultants and drilling partners are not successful in such activities relating to our leasehold interests, or are unable or unwilling to perform, our financial condition and results of operations would be materially adversely affected. Competition in obtaining rights to explore and develop crude oil and natural gas reserves and to market our production may impair our business. The crude oil and natural gas industry is highly competitive. Other crude oil and natural gas companies may seek to acquire crude oil and natural gas leases and other properties and services we will need to operate our business in the areas in which we expect to operate. This competition is increasingly intense as commodity prices of crude oil have risen in recent years. Additionally, other companies engaged in our line of business may compete with us from time to time in obtaining capital from investors. Competitors include larger companies which, in particular, may have access to greater resources, may be more successful in the recruitment and retention of qualified employees and may conduct their own refining and petroleum marketing operations, which may give them a competitive advantage. In addition, actual or potential competitors may be strengthened through the acquisition of additional assets and interests. If we are unable to compete effectively or respond adequately to competitive pressures, our results of operation and financial condition may be materially adversely affected. We may not be able to effectively manage our growth, which may harm our profitability. Our strategy envisions the expansion of our business. If we fail to effectively manage our growth, our financial results could be adversely affected. Growth may place a strain on our management systems and resources. We must continue to refine and expand our business capabilities, our systems and processes and our access to financing sources. As we grow, we must continue to hire, train, supervise and manage new employees. We cannot assure that we will be able to: ▪ meet our capital needs; ▪ expand our systems effectively or efficiently or in a timely manner; - 9 - ▪ allocate our human resources optimally; ▪ identify and engage qualified employees and consultants, or retain valued employees and consultants; or ▪ incorporate effectively the components of any business that we may acquire in our effort to achieve growth. If we are unable to manage our growth, our financial condition and results of operations may be materially adversely affected. We may engage in hedging activities that could result in financial losses, which may adversely affect your investment in our common stock. We may enter into swap arrangements from time-to-time to hedge our expected production depending on reserves and market conditions. While intended to reduce the effects of volatile crude oil and natural gas prices, such transactions may limit our potential gains and increase our potential losses if crude oil and natural gas prices were to rise substantially over the price established by the hedge. In addition, such transactions may expose us to the risk of loss in certain circumstances, including instances in which our production is less than expected, there is a widening of price differentials between delivery points for our production, or the counterparties to our hedging agreements fail to perform under the contracts. Risks Related To Our Industry Crude oil and natural gas prices are very volatile. A protracted period of depressed crude oil and natural gas prices may adversely affect our business, financial condition, results of operations and cash flows. The crude oil and natural gas markets are very volatile, and we cannot predict future crude oil and natural gas prices. The price we receive for our crude oil and natural gas production heavily influences our revenue, profitability, access to capital and future rate of growth. The prices we receive for our production and the levels of our production depend on numerous factors beyond our control. These factors include, but are not limited to, the following: ▪ changes in global supply and demand for crude oil and natural gas; ▪ the actions of the Organization of Petroleum Exporting Countries; ▪ the price and quantity of imports of foreign crude oil and natural gas; ▪ competitive measures implemented by our competitors and by domestic and foreign governmental bodies; ▪ political conditions in nations that traditionally produce and export significant quantities of crude oil and natural gas (including military and other conflicts in the Middle East and surrounding geographic region) and regulations and tariffs imposed by exporting and importing nations; ▪ domestic and foreign economic volatility and stability; ▪ the level of global crude oil and natural gas exploration and production activity; ▪ the level of global crude oil and natural gas inventories; ▪ weather conditions; ▪ technological advances affecting energy consumption; ▪ domestic and foreign governmental regulations; ▪ proximity and capacity of crude oil and natural gas pipelines and other transportation facilities; ▪ the price and availability of competitors’ supplies of crude oil and natural gas in captive market areas; and ▪ the price and availability of alternative fuels to replace or compete with crude oil and natural gas The recent worldwide financial and credit crisis reduced the availability of liquidity and credit to fund the continuation and expansion of industrial business operations worldwide. The shortage of liquidity and credit combined with recent substantial losses in worldwide equity markets led to a worldwide economic recession. The slowdown in economic activity caused by future similar recessions could reduce worldwide demand for energy resulting in lower crude oil and natural gas prices and restrict our access to liquidity and credit.Lower crude oil and natural gas prices may not only decrease our revenues on a per unit basis but also may reduce the amount of crude oil and natural gas that we can produce economically, potentially lowering our reserves. A substantial or extended decline in crude oil or natural gas prices may result in impairments of our proved crude oil and natural gas properties and may materially and adversely affect our future business, financial condition, results of operations, liquidity or ability to finance planned capital expenditures. To the extent commodity prices received from production are insufficient to fund planned capital expenditures, we will be required to reduce spending or borrow to cover any such shortfall. Lower crude oil and natural gas prices may also reduce our ability to borrow or obtain credit to finance our operations. - 10 - Drilling for and producing crude oil and natural gas are high risk activities with many uncertainties and may not be commercially successful, and the advanced technologies we use cannot eliminate exploration risk. Our future success will depend on the success of our development, production and exploration activities. Our crude oil and natural gas exploration and production activities are subject to numerous risks beyond our control, including the risk that drilling will not result in commercially viable crude oil or natural gas production.These risks are more acute in the early stages of exploration.Our decisions to purchase, explore, develop or otherwise exploit prospects or properties will depend in part on the evaluation of data obtained through geophysical and geological analyses, production data and engineering studies, the results of which are often inconclusive or subject to varying interpretations. Our cost of drilling, completing and operating wells is often uncertain before drilling commences. Overruns in budgeted expenditures are common risks that can make a particular project uneconomical. Our expenditures on exploration may not result in new discoveries of crude oil or natural gas in commercially viable quantities. Projecting the costs of implementing an exploratory drilling program is difficult due to the inherent uncertainties of drilling in unknown formations, the costs associated with encountering various drilling conditions, such as over-pressured zones and tools lost in the hole, and changes in drilling plans and locations as a result of prior exploratory wells or additional seismic data.Even when used and properly interpreted, three-dimensional (3-D) seismic data and visualization techniques only assist geoscientists in identifying subsurface structures and hydrocarbon indicators. Such data and techniques do not allow the interpreter to know conclusively if hydrocarbons are present or economically producible. In addition, the use of three-dimensional (3-D) seismic data becomes less reliable when used at increasing depths. We could incur losses as a result of expenditures on unsuccessful wells. If exploration costs exceed our estimates, or if our exploration efforts do not produce results which meet our expectations, our exploration efforts may not be commercially successful, which could adversely impact our ability to generate revenues from our operations. Further, many factors may curtail, delay or cancel drilling, including the following: ▪ delays imposed by or resulting from compliance with regulatory requirements; ▪ pressure or irregularities in geological formations; ▪ shortages of or delays in obtaining qualified personnel or equipment, including drilling rigs; ▪ equipment failures or accidents; and ▪ adverse weather conditions, such as freezing temperatures, hurricanes and storms. As a non-operator of oil and gas wells, we do not have sufficient control to manage these conditions, and the risks from them cannot entirely be eliminated.The presence of one or a combination of these factors at our properties could adversely affect our business, financial condition or results of operations. We may not be able to develop crude oil and natural gas reserves on an economically viable basis, and our reserves and production may decline as a result. If we continue to succeed in discovering crude oil and/or natural gas reserves, we cannot assure that these reserves will be capable of production levels we project or in sufficient quantities to be commercially viable. On a long-term basis, our viability depends on our ability to find or acquire, develop and commercially produce additional crude oil and natural gas reserves. Without the addition of reserves through acquisition, exploration or development activities, our reserves and production will decline over time as reserves are produced. Our future reserves will depend not only on our ability to develop then-existing properties, but also on our ability to identify and acquire additional suitable producing properties or prospects, to find markets for the crude oil and natural gas we develop and to effectively distribute our production into our markets.Future crude oil and natural gas exploration may involve unprofitable efforts, not only from dry wells, but from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs. There is no assurance that advanced technology in the oil and gas industry such as three dimensional (3-D) seismic data and visualization techniques will result in the discovery of commercial quantities of hydrocarbons.Completion of a well does not assure a profit on the investment or recovery of drilling, completion and operating costs. In addition, drilling hazards or environmental damage could greatly increase the cost of operations, and various field operating conditions may adversely affect the production from successful wells. These conditions include delays in obtaining governmental approvals or consents, shut-downs of connected wells resulting from extreme weather conditions, problems in storage and distribution and adverse geological and mechanical conditions. As a non-operator of oil and gas wells, we do not have sufficient control to manage these conditions, and the risks from them generally cannot entirely be eliminated. Therefore, these conditions could diminish our revenue and cash flow levels and result in the impairment of our crude oil and natural gas interests. - 11 - Estimates of crude oil and natural gas reserves that we make may be inaccurate and our actual revenues may be lower than our financial projections. We make estimates of crude oil and natural gas reserves, upon which we base our financial projections. We make these reserve estimates using various assumptions, including assumptions as to crude oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. Some of these assumptions are inherently subjective, and the accuracy of our reserve estimates relies in part on the ability of our management team, engineers and other advisors to make accurate assumptions. Economic factors beyond our control, such as crude oil and natural gas prices and interest rates, will also impact the value of our reserves. Determining the amount of crude oil and natural gas recoverable from various formations where we have exploration and production activities involves great uncertainty. The process of estimating crude oil and natural gas reserves is complex and will require us to use significant assumptions in the evaluation of available geological, geophysical, engineering and economic data for each property. As a result, our reserve estimates will be inherently imprecise. Actual future production, crude oil and natural gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable crude oil and natural gas reserves may vary substantially from those we estimate. If actual production results vary substantially from our reserve estimates, this could materially reduce our revenues and result in the impairment of our crude oil and natural gas interests. Drilling new wells could result in new liabilities, which could endanger our interests in our properties and assets. There are risks associated with the drilling of crude oil and natural gas wells, including encountering unexpected formations or pressures, premature declines of reservoirs, blow-outs, craterings, sour gas releases, fires and spills, among others. The occurrence of any of these events could significantly increase our costs or reduce our revenues or cause substantial losses, impairing our future operating results. We may become subject to liability for pollution, blow-outs or other hazards. We may seek to maintain insurance (including insurance maintained by our industry operators) with respect to these hazards, however, such insurance has limitations on liability that may not be sufficient to cover the full extent of such liabilities. The payment of such liabilities could reduce the funds available to us or could, in an extreme case, result in a total loss of our properties and assets. Moreover, we may not be able to maintain adequate insurance in the future at rates that are considered reasonable. Crude oil and natural gas production operations are also subject to all the risks typically associated with such operations, including premature decline of reservoirs and the invasion of water into producing formations. Decommissioning costs are unknown and may be substantial, and unplanned costs could divert resources from other projects. We may become responsible for costs associated with abandoning and reclaiming wells, facilities and pipelines which we use for production of crude oil and natural gas reserves. Abandonment and reclamation of these facilities and the costs associated therewith is often referred to as “decommissioning.” We accrue a liability for decommissioning costs associated with our wells, but have not established any cash reserve account for these potential costs in respect of any of our properties. If decommissioning is required before economic depletion of our properties or if our estimates of the costs of decommissioning exceed the value of the reserves remaining to cover such decommissioning costs, we may have to draw on funds from other sources to satisfy such costs. The use of other funds to satisfy such decommissioning costs could impair our ability to focus capital investment in other areas of our business. - 12 - We may have difficulty distributing our production, which could harm our financial condition. In order to sell the crude oil and natural gas that we are able to produce, the operators of our wells may have to make arrangements for storage and distribution to the market. We will rely on local infrastructure and the availability of transportation for storage and shipment of our products, but infrastructure development and storage and transportation facilities may be insufficient for our needs at commercially acceptable terms in the localities in which we operate. This situation could be particularly problematic to the extent that our operations are conducted in remote areas that are difficult to access, such as areas that are distant from shipping and/or pipeline facilities. These factors may affect our ability to explore and develop properties and to store and transport our crude oil and natural gas production, increasing our expenses.Furthermore, weather conditions or natural disasters, actions by companies doing business in one or more of the areas in which we will operate, or labor disputes may impair the distribution of crude oil and/or natural gas and in turn diminish our financial condition or ability to maintain our operations. Environmental risks may adversely affect our business. All phases of the crude oil and natural gas business present environmental risks and hazards and are subject to environmental regulation pursuant to a variety of federal, state and municipal laws and regulations. Environmental legislation provides for, among other things, restrictions and prohibitions on spills, releases or emissions of various substances produced in association with crude oil and natural gas operations. The legislation also requires that wells and facility sites be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities. Compliance with such legislation can require significant expenditures, and a breach may result in the imposition of fines and penalties, some of which may be material. Environmental legislation is evolving in a manner we expect may result in stricter standards and enforcement, larger fines and liability and potentially increased capital expenditures and operating costs. The discharge of crude oil, natural gas or other pollutants into the air, soil or water may give rise to liabilities to governments and third parties and may require us to incur costs to remedy such discharge. The application of environmental laws to our business may cause us to curtail our production or increase the costs of our production, development or exploration activities. Our business will suffer if we cannot obtain or maintain necessary licenses. Our operations require licenses, permits and in some cases renewals of licenses and permits from various governmental authorities. Our ability (or the ability of our industry operators) to obtain, sustain or renew such licenses and permits on acceptable terms is subject to change in regulations and policies and to the discretion of the applicable governmental authorities, among other factors. Our inability to obtain, or our loss of or denial of extension of, any of these licenses or permits could hamper our ability to produce revenues from our operations or otherwise materially adversely affect our financial condition and results of operations. Challenges to our properties may impact our financial condition. Title to crude oil and natural gas interests is often not capable of conclusive determination without incurring substantial expense. While we intend to make appropriate inquiries into the title of properties and other development rights we acquire, title defects may exist. In addition, we may be unable to obtain adequate insurance for title defects on a commercially reasonable basis or at all. If title defects do exist, it is possible that we may lose all or a portion of our right, title and interests in and to the properties to which the title defects relate. If our property rights are reduced, our ability to conduct our exploration, development and production activities may be impaired. To mitigate title problems, common industry practice is to obtain a Title Opinion from a qualified crude oil and natural gas attorney prior to the drilling operations of a well. - 13 - We will rely on technology to conduct our business, and our technology could become ineffective or obsolete. We rely on technology, including geographic and seismic analysis techniques and economic models, to develop our reserve estimates and to guide our acquisition, exploration, development and production activities. We will be required to continually access enhanced and updated technology to maintain our capability and to avoid obsolescence. The costs of doing so may be substantial and may be higher than the costs that we anticipate for technology maintenance and development. If we are unable to maintain the technology available to us, our ability to manage our business and to compete may be impaired. Further, even if we are able to maintain technical effectiveness, such technology may not be the most efficient means of reaching our objectives, in which case we may incur higher operating costs than we would were our technology more efficient. Risks Related to our Historical Interests PartyGaming and its subsidiaries may not honor their obligations in connection with the Royalty Stream.PartyGaming made significant representations, warranties and commitments to Ante4 including the commitment to pay Ante4 5% of future gross gaming revenues and 5% of other future gross revenues (less certain taxes and costs) earned by it with the assets purchased by Peerless Media, Ltd., a wholly owned subsidiary of PartyGaming, from Ante4.PartyGaming has agreed that the Royalty Stream will be at least $3 million over the three year period following the close of the asset purchase agreement, or otherwise PartyGaming will make up the shortfall to $3 million at the end of the period.ElectraWorks Ltd., a wholly owned operating subsidiary of PartyGaming, has guaranteed all of PartyGaming’s obligations in connection with the Royalty Stream.The Royalty Stream is not guaranteed by, and does not represent a financial obligation of, PartyGaming, PLC.PartyGaming or alternatively Peerless Media, Ltd. or ElectraWorks Ltd. may not honor their obligations in connection with the Royalty Stream.If PartyGaming, Peerless Media, Ltd. and ElectraWorks Ltd. do not honor their obligations in connection with the Royalty Stream and we are not paid in full for our participation right, our financial condition, operating results and business operations may be materially adversely affected. Valuation of the Royalty Stream is based on assumptions that may turn out to be invalid or untrue.Ante4 engaged third party valuation experts to ascertain the value of the Royalty Stream, which was recorded on our balance sheet commensurate with the spin-off on April 16, 2010.Their valuation of the Royalty Stream utilized assumptions and projections prepared in conjunction with Ante4 management that may turn out to be invalid or untrue.We subsequently engaged third party valuation experts to assist us in testing for impairment of the Royalty Stream as determined by our management.The test indicated partial impairment and a valuation allowance has been recognized against the asset, accordingly.Our subsequent valuation of the Royalty Stream utilized assumptions and projections prepared in conjunction with Ante5 management that may, at a later date, turn out to be invalid or untrue.Therefore, our value of the Royalty Stream over time may differ significantly from the value recorded on our balance sheet, which could negatively affect our financial condition and results of operations.Testing of the Royalty Stream valuation will occur on an annual basis and may result in further impairment. The future revenues to be derived from activities of PartyGaming cannot be predicted.The revenues to be derived by us from the Royalty Stream, and the value to us of the Royalty Stream, depend on the operation of the WPT business by PartyGaming. One of these business activities of PartyGaming is a gaming website utilizing the WPT assets, which PartyGaming launched in January 2010.In evaluating the value of the Royalty Stream, investors in our common stock should consider that we have no control over the operation of the WPT business by PartyGaming, and thus management can make no prediction as to the ultimate results of these operations. The future relationship with PartyGaming cannot be predicted.We have a dispute with Peerless Media, Ltd., a subsidiary of ElectraWorks, Ltd., the primary operating subsidiary of PartyGaming, PLC, regarding the lack of performance by it on the Royalty Stream that it has covenanted to pay with respect to the WPT Business purchased by it from Ante4 in November 2009.If the dispute is not settled to our satisfaction, we intend to assert our claims against Peerless Media, Ltd. and PartyGaming, PLC in arbitration.There is no assurance that the dispute will be settled or that we will prevail in the arbitration, or that even if we prevail, we will collect the royalties we seek or any additional royalties at all.There is no assurance that Peerless Media, Ltd. will not file counterclaims against us. Current economic conditions may adversely affect the revenues derived from the Royalty Stream and our ability to monetize our other assets.The revenues to be derived by us from the Royalty Stream depend on the revenues of the WPT business now owned by PartyGaming. Current worldwide economic conditions may affect the revenues PartyGaming derives from U.S. and international licensing fees, from online gaming activities and from other business activities included in the WPT business. Further adverse economic conditions may also affect the financial strength and liquidity of PartyGaming and its subsidiary, ElectraWorks, Ltd., and thus may affect the ability of those companies to make the minimum royalty payment of $3 million required in connection with the Royalty Stream.Our ability to monetize the other historical interests assets may also be affected by adverse economic conditions. - 14 - We are still subject to continuing contingent liabilities of Ante4.There are several significant areas where the liabilities of Ante4 may become our obligations.For example, under the Internal Revenue Service Code and the related rules and regulations, each corporation that was a member of our consolidated tax reporting group during any taxable period ending on or before the effective time of the spin-off is jointly and severally liable for the federal income tax liability of our entire consolidated tax reporting group for that taxable period.We have entered into a distribution agreement with Ante4 that will allocate the responsibility for pre-spin-off taxes of our consolidated tax reporting group between us and Ante4 and its subsidiaries.If Ante4 were unable to pay its portion of the liabilities, we could be required to pay the entire amount of such taxes.Other provisions of federal law establish similar liability for other matters, including laws governing tax-qualified pension plans as well as other contingent liabilities, for which we have agreed to indemnify Ante4. Potential liabilities associated with certain obligations in the distribution agreement relating to tax sharing cannot be precisely quantified at this time.Under the tax sharing terms of the distribution agreement governing our spin-off from Ante4, we will generally be responsible for all taxes attributable to us or any of our subsidiaries, whether accruing before, on or after the date of the spin-off.We have also agreed to be responsible for all taxes imposed on us or Ante4 and its subsidiaries for any period before Ante4’s merger with Plains Energy Investments, Inc. in April 2010, up to the aggregate limit of $2.5 million for our indemnification of Ante4 for pre-merger liabilities.Our liabilities under the tax sharing agreement could have a material adverse effect on us.At this time, we cannot precisely quantify the amount of liabilities we may have under the tax sharing agreement and there can be no assurances as to their final amounts. Risks Related to our Common Stock The market price of our common stock is, and is likely to continue to be, highly volatile and subject to wide fluctuations. The market price of our common stock is likely to continue to be highly volatile and could be subject to wide fluctuations in response to a number of factors, some of which are beyond our control, including but not limited to: ▪ dilution caused by our issuance of additional shares of common stock and other forms of equity securities, which we expect to make in connection with future capital financings to fund our operations and growth, to attract and retain valuable personnel and in connection with future strategic partnerships with other companies; ▪ announcements of new acquisitions, reserve discoveries or other business initiatives by us or our competitors; ▪ our ability to take advantage of new acquisitions, reserve discoveries or other business initiatives; ▪ fluctuations in revenue from our crude oil and natural gas business as new reserves come to market; ▪ changes in the market for crude oil and natural gas commodities and/or in the capital markets generally; ▪ changes in the demand for crude oil and natural gas, including changes resulting from economic conditions, governmental regulation or the introduction or expansion of alternative fuels; ▪ quarterly variations in our revenues and operating expenses; ▪ changes in the valuation of similarly situated companies, both in our industry and in other industries; ▪ challenges associated with timely SEC filings; ▪ illiquidity and lack of marketability by being a pink sheet traded stock; ▪ changes in analysts’ estimates affecting our company, our competitors and/or our industry; ▪ changes in the accounting methods used in or otherwise affecting our industry; ▪ additions and departures of key personnel; - 15 - ▪ announcements of technological innovations or new products available to the crude oil and natural gas industry; ▪ announcements by relevant governments pertaining to incentives for alternative energy development programs; ▪ fluctuations in interest rates and the availability of capital in the capital markets; and ▪ significant sales of our common stock, including sales by selling shareholders following the registration of shares under a prospectus. These and other factors are largely beyond our control, and the impact of these risks, singly or in the aggregate, may result in material adverse changes to the market price of our common stock and our results of operations and financial condition. Our operating results may fluctuate significantly, and these fluctuations may cause the price of our common stock to decline. Our operating results will likely vary in the future primarily as the result of fluctuations in our revenues and operating expenses, including the coming to market of crude oil and natural gas reserves that we are able to discover and develop, expenses that we incur, the prices of crude oil and natural gas in the commodities markets and other factors. If our results of operations do not meet the expectations of current or potential investors, the price of our common stock may decline. Shareholders will experience dilution upon the exercise of options and issuance of common stock under our incentive plans. As of December 31, 2010, we had options for 2,169,000 shares of common stock outstanding under our 2010 Stock Incentive Plan. Our 2010 Stock Incentive Plan permits us to issue up to 6,000,000 shares of our common stock either upon exercise of stock options granted under such plan or through restricted stock awards under such plan. As of December 31, 2010, we had not issued any shares of common stock pursuant to options granted under our 2010 Stock Incentive Plan. If the holders of outstanding options exercise those options or our compensation committee or full board of directors determines to grant additional stock awards under our incentive plan, shareholders may experience dilution in the net tangible book value of our common stock. Further, the sale or availability for sale of the underlying shares in the marketplace could depress our stock price. We do not expect to pay dividends in the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest any future earnings in the development and growth of our business. Therefore, investors will not receive any funds unless they sell their common stock, and shareholders may be unable to sell their shares on favorable terms or at all. Investors cannot be assured of a positive return on investment or that they will not lose the entire amount of their investment in our common stock. We may issue additional stock without shareholder consent. Our board of directors has authority, without action or vote of the shareholders, to issue all or part of our authorized but unissued shares. Additional shares may be issued in connection with future financing, acquisitions, employee stock plans, or otherwise. Any such issuance will dilute the percentage ownership of existing shareholders. We are also currently authorized to issue up to 20,000,000 shares of preferred stock. The board of directors can issue preferred stock in one or more series and fix the terms of such stock without shareholder approval. Preferred stock may include the right to vote as a series on particular matters, preferences as to dividends and liquidation, conversion and redemption rights and sinking fund provisions. The issuance of preferred stock could adversely affect the rights of the holders of common stock and reduce the value of the common stock. In addition, specific rights granted to holders of preferred stock could discourage, delay or prevent a transaction involving a change in control of our company, even if doing so would benefit our shareholders.Such issuance could also discourage proxy contests and make it more difficult for you and other shareholders to elect directors of your choosing and to cause us to take other corporate actions you desire. - 16 - ITEM 1B. Unresolved Staff Comments None. ITEM 2. Properties Leasehold Properties As of December 31, 2010, our principal oil and gas assets included approximately 3,712 net acres located in North Dakota. The following summarizes our acquisitions of oil and gas mineral leases through December 31, 2010: On November 12, 2010, we closed an asset purchase agreement with Twin City Technical, LLC, a North Dakota limited liability company, and Irish Oil and Gas, Inc., a Nevada corporation (collectively, the “Sellers”), under which we acquired Sellers’ ownership interest in several mineral leases covering approximately 3,712 net acres in North Dakota.In consideration for their assignment of these mineral leases, we paid Sellers a total of $2,969,648 of cash, issued to them 5,011,281 shares of our common stock, and assigned to the Sellers a 2% overriding royalty interest in the mineral leases, effective on the closing. We made the following acquisitions of oil and gas mineral leases since December 31, 2010 through March 16, 2011: In February 2011 we acquired additional oil and gas acreage from three unaffiliated sellers in two separate transactions encompassing mineral leases covering approximately 117 net acres in Mountrail, Williams and Dunn counties in North Dakota for which we paid total cash of $215,975 and issued a total of 17,952 shares of our common stock. On February 28, 2011, we closed an asset purchase agreement with the Sellers under which we acquired Sellers’ ownership interest in several mineral leases covering approximately 732 net acres of oil and gas properties in Williams, Mountrail, Dunn, Burke, Billings, Golden Valley, McKenzie and Stark counties in North Dakota.In consideration for their assignment of these mineral leases, we paid Sellers a total of $821,270 of cash and issued to them 205,050 shares of our common stock. On March 16, 2011, we closed an asset purchase agreement with the Sellers under which we acquired ownership interest in several mineral leases covering approximately 1,105 net acres of undeveloped oil and gas properties and 20 net acres of developed producing properties in Mountrail, Williams and Burke Counties in North Dakota.In consideration for their assignment of the mineral leases, we paid Sellers a total of $1,372,787 of cash and issued to them 871,960 shares of our common stock, and issued an additional 400,000 shares of our common stock to an unaffiliated designee of the Sellers. Drilling and Other Exploratory and Development Activities During 2010, we participated in the drilling of a total of two gross wells which represents approximately one percent of a net well. As of December 31, 2010, we had received no revenue from these two completed wells.Our revenue from producing wells commenced in 2011. - 17 - ITEM 3. LEGAL PROCEEDINGS Under our distribution (spin-off) agreement with Ante4, Inc., we were assigned all rights under the claims in the case of WPT Enterprises, Inc. v. Deloitte & Touche, LLP, currently pending before the Superior Court of the State of California, County of Los Angeles.The case is being handled by our attorney on a contingency fee arrangement.No trial date is currently set in the case. We have a dispute with Peerless Media, Ltd., a subsidiary of ElectraWorks, Ltd., the primary operating subsidiary of PartyGaming, PLC, regarding their performance of obligations with respect to the WPT Business purchased by it from Ante4 in November 2009.Since the closing of the sale of the WPT Business to Peerless Media, Ltd., as of March 28, 2011, we have been paid a total of $297,720 of royalties by Peerless Media, Ltd. in the Royalty Stream.We believe that this amount is far less than the royalties that should have been generated.In March 2011, we engaged legal counsel which delivered a formal written demand for substantially higher royalty payments.Peerless Media, Ltd. has not yet responded to our demand.If the dispute is not settled to our satisfaction, we intend to assert our claims against Peerless Media, Ltd. and PartyGaming, PLC in arbitration.There is no assurance that the dispute will be settled or that we will prevail in the arbitration, or that even if we prevail, we will collect the royalties we seek or any additional royalties at all.There is no assurance that Peerless Media, Ltd. will not file counterclaims against us. ITEM 4.[REMOVED AND RESERVED] PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock trades on the Pink Sheets under the symbol “ANFC.”The range of high and low last sale closing price quotations for each fiscal quarter since our inception on April 9, 2010 was as follows: Year Ended December 31, 2010 High Low Second Quarter ended June 30, 2010 N/A N/A Third Quarter ended September 30, 2010 $ $ Fourth Quarter ended December 31, 2010 $ $ The above quotations reflect inter-dealer prices, without retail markup, mark-down, or commission and may not necessarily represent actual transactions.The closing price of our common stock on the Pink Sheets on March 28, 2011 was $1.28 per share. As of March 28, 2011, there were approximately 1,914 record holders of our common stock, not including shares held in “street name” in brokerage accounts which is unknown.As of March 28, 2011, there were approximately 38,798,576 shares of common stock outstanding on record. Dividends We have not declared or paid any dividends on our common stock since our inception and do not anticipate paying dividends for the foreseeable future.The payment of dividends is subject to the discretion of our board of directors and will depend, among other things, upon our earnings, our capital requirements, our financial condition, and other relevant factors. We intend to reinvest any earnings in the development and expansion of our business. Any cash dividends in the future to common shareholders will be payable when, as and if declared by our board of directors, based upon the board’s assessment of our financial condition and performance, earnings, need for funds, capital requirements, prior claims of preferred stock to the extent issued and outstanding, and other factors, including income tax consequences, restrictions and applicable laws.There can be no assurance, therefore, that any dividends on our common stock will ever be paid. - 18 - Equity Compensation Plan Information Effective June 10, 2010 our board of directors adopted the Ante5, Inc. 2010 Stock Incentive Plan under which a total of 6,000,000 shares of our common stock have been reserved for issuance as restricted stock or pursuant to the grant and exercise of up to 6,000,000 stock options.Our 2010 Stock Incentive Plan has been approved by the holders of a majority of our outstanding shares, subject to completion of our compliance with applicable securities laws and regulations with regard to notice and disclosure.The following table sets forth certain information regarding our 2010 Stock Incentive Plan as of December 31, 2010: Number of securities to be issued upon exercise of outstanding stock options Weighted-average exercise price of outstanding stock options Number of securities remaining available for future issuance under equity compensation plans $ For the fiscal year ended December 31, 2010, we issued 2,169,000 stock options pursuant to our 2010 Stock Incentive Plan. Warrants For the fiscal year ended December 31, 2010, we issued no warrants to purchase shares of registered or unregistered common stock. Unregistered Issuance of Equity Securities We did not issue securities during the fiscal year ending December 31, 2010 in transactions exempt from registration that were not previously included in a Quarterly Report on Form 10-Q or in a Current Report on Form 8-K filed by us with the SEC. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our financial statements and notes to those statements.In addition to historical information, the following discussion and other parts of this annual report contain forward-looking information that involves risks and uncertainties. Overview and Outlook We are an oil and natural gas exploration and production company.Our properties are located in North Dakota.Our corporate strategy is the acquisition, exploration, development and production of crude oil and natural gas properties, primarily in the Bakken and Three Forks trends in North Dakota and Montana.As of March 28, 2011, we controlled the rights to mineral leases covering approximately 5,686 net acres for prospective drilling to the Bakken and/or Three Forks formations.Looking forward, we are pursuing the following objectives: ▪ Acquire high-potential mineral leases; ▪ Access appropriate capital markets to fund continued acreage acquisition and drilling activities; ▪ Develop and maintain strategic industry relationships; - 19 - ▪ Attract and retain talented associates; ▪ Operate a low overhead non-operator business model; and ▪ Become a low cost producer of hydrocarbons. We are formerly a wholly-owned subsidiary of Ante4, Inc., which spun us off to its shareholders of record on or about April 16, 2010.Ante4 formerly operated as WPT Enterprises, Inc. when it created internationally branded entertainment and consumer products driven by the development, production and marketing of televised programming based on gaming themes.On November 2, 2009, Ante4 closed a transaction with Peerless Media, Ltd., a subsidiary of PartyGaming, PLC.In the transaction, Ante4 sold to PartyGaming substantially all of Ante4’s operating assets other than cash, investments and certain excluded assets.As a result of closing the transaction, Ante4 no longer operated a substantial portion of the WPT business.In connection with the transaction, Ante4 retained the rights to a future Royalty Stream from the operation of the WPT business by Peerless Media, and certain other assets. Ante4 then transferred substantially all of those assets to us when we were a wholly-owned subsidiary of Ante4.As the owner of these historical interests, we have succeeded to Ante4’s rights to the Royalty Stream and other claims, which we intend to monetize and manage. Application of Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates, including those related to impairment of property, plant and equipment, intangible assets, deferred tax assets and fair value computation using the Black Scholes option pricing model.We base our estimates on historical experience and on various other assumptions, such as the trading value of our common stock and estimated future undiscounted cash flows, that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.We believe that our estimates, including those for the above-described items, are reasonable. Accounting Policies – Going Forward We did not recognize revenue as of December 31, 2010.Participating costs related to oil and gas production in the year ended December 31, 2010 were recorded on the balance sheet in accordance with the full cost method of accounting.We have summarized our accounting policies that will become more prominent in 2011. Method of Accounting The method of accounting we use to account for our crude oil and natural gas investments determines what costs are capitalized and how these costs are ultimately matched with revenues and expensed. We utilize the full cost method of accounting to account for our crude oil and natural gas investments instead of the successful efforts method because we believe it more accurately reflects the underlying economics of our programs to explore and develop crude oil and natural gas reserves.The full cost method embraces the concept that dry holes and other expenditures that fail to add reserves are intrinsic to the crude oil and natural gas exploration business.Thus, under the full cost method, all costs incurred in connection with the acquisition, development and exploration of crude oil and natural gas reserves are capitalized.These capitalized amounts include the costs of unproved properties, internal costs directly related to acquisitions, development and exploration activities, asset retirement costs, geological and geophysical costs and capitalized interest.Although some of these costs will ultimately result in no additional reserves, they are part of a program from which we expect the benefits of successful wells to more than offset the costs of any unsuccessful ones.The full cost method differs from the successful efforts method of accounting for crude oil and natural gas investments. The primary difference between these two methods is the treatment of exploratory dry hole costs.These costs are generally expensed under the successful efforts method when it is determined that measurable reserves do not exist. Geological and geophysical costs are also expensed under the successful efforts method. Under the full cost method, both dry hole costs and geological and geophysical costs are initially capitalized and classified as unproved properties pending determination of proved reserves.If no proved reserves are discovered, these costs are then amortized with all the costs in the full cost pool. - 20 - Capitalized amounts except unproved costs are depleted using the units of production method.The depletion expense per unit of production is the ratio of the sum of our unamortized historical costs and estimated future development costs to our proved reserve volumes.Estimation of hydrocarbon reserves relies on professional judgment and use of factors that cannot be precisely determined.Subsequent reserve estimates materially different from those reported would change the depletion expense recognized during the future reporting periods. To the extent the capitalized costs in our full cost pool (net of depreciation, depletion and amortization and related deferred taxes) exceed the sum of the present value (using a 10% discount rate and based on period-end crude oil and natural gas prices) of the estimated future net cash flows from our proved crude oil and natural gas reserves and the capitalized cost associated with our unproved properties, we would have a capitalized ceiling impairment.Such costs would be charged to operations as a reduction of the carrying value of crude oil and natural gas properties.The risk that we will be required to write down the carrying value of our crude oil and natural gas properties increases when crude oil and natural gas prices are depressed, even if the low prices are temporary.In addition, capitalized ceiling impairment charges may occur if we experience poor drilling results or estimations of our proved reserves are substantially reduced.A capitalized ceiling impairment is a reduction in earnings that does not impact cash flows, but does impact operating income and shareholders’ equity.Once recognized, a capitalized ceiling impairment charge to crude oil and natural gas properties cannot be reversed at a later date.The risk that we will experience a ceiling test write down increases when crude oil and natural gas prices are depressed or if we have substantial downward revisions in our estimated proved reserves.As of December 31, 2010 we have not incurred a capitalized ceiling impairment charge.However, no assurance can be given that we will not experience a capitalized ceiling impairment charge in future periods.In addition, capitalized ceiling impairment charges may occur if estimates of proved hydrocarbon reserves are substantially reduced or estimates of future development costs increase significantly. Crude Oil and Natural Gas Reserves The determination of depreciation, depletion and amortization expense as well as impairments that are recognized on our crude oil and natural gas properties will be highly dependent on the estimates of the proved crude oil and natural gas reserves attributable to our properties.Our estimate of proved reserves will be based on the quantities of crude oil and natural gas which geological and engineering data demonstrate, with reasonable certainty, to be recoverable in the future years from known reservoirs under existing economic and operating conditions.The accuracy of any reserve estimate is a function of the quality of available data, engineering and geological interpretation, and judgment.For example, we must estimate the amount and timing of future operating costs, production taxes and development costs, all of which may in fact vary considerably from actual results. In addition, as the prices of crude oil and natural gas and cost levels change from year to year, the economics of producing our reserves may change and therefore the estimate of proved reserves may also change.Any significant variance in these assumptions could materially affect the estimated quantity and value of our reserves. The information regarding present value of the future net cash flows attributable to our proved crude oil and natural gas reserves are estimates only and should not be construed as the current market value of the estimated crude oil and natural gas reserves attributable to our properties.Thus, such information includes revisions of certain reserve estimates attributable to our properties included in the prior year’s estimates.These revisions reflect additional information from subsequent activities, production history of the properties involved and any adjustments in the projected economic life of such properties resulting from changes in crude oil and natural gas prices.Any future downward revisions could adversely affect our financial condition, our borrowing ability, our future prospects and the value of our common stock. The estimates of our proved crude oil and natural gas reserves used in the preparation of our financial statements will be prepared by a registered independent petroleum consultant in accordance with the rules promulgated by the SEC. - 21 - Asset Retirement Obligations We may have significant obligations to plug and abandon our crude oil and natural gas wells and related equipment.Liabilities for asset retirement obligations are recorded at fair value in the period incurred.The related asset value is increased by the same amount.Asset retirement costs included in the carrying amount of the related asset are subsequently allocated to expense as part of our depletion calculation.Additionally, increases in the discounted asset retirement liability resulting from the passage of time are reported as accretion of discount on asset retirement obligations expense on our Statement of Operations. Estimating future asset retirement obligations requires us to make estimates and judgments regarding timing, existence of a liability, as well as what constitutes adequate restoration.We use the present value of estimated cash flows related to our asset retirement obligations to determine the fair value.Present value calculations inherently incorporate numerous assumptions and judgments, which include the ultimate retirement and restoration costs, inflation factors, credit adjusted discount rates, timing of settlement, and changes in the legal, regulatory, environmental and political environments.To the extent future revisions to these assumptions impact the present value of our existing asset retirement obligation liability, a corresponding adjustment will be made to the carrying cost of the related asset. Revenue Recognition We derive revenue primarily from the sale of the crude oil and natural gas from our interests in producing wells, hence our revenue recognition policy for these sales is significant.We recognize revenue from the sale of crude oil and natural gas when production is delivered to, and title has transferred to, the purchaser and to the extent the selling price is reasonably determinable.Settlements for hydrocarbon sales can occur up to two months after the end of the month in which the crude oil, natural gas or other hydrocarbon products were produced.We estimate and accrue for the value of these sales using information available to us at the time our financial statements are generated.Differences are reflected in the accounting period that payments are received from the operator. Income Taxes Deferred tax assets are recognized for temporary differences in financial statement and tax basis amounts that will result in deductible amounts and carry-forwards in future years.Deferred tax liabilities are recognized for temporary differences that will result in taxable amounts in future years.Deferred tax assets and liabilities are measured using enacted tax law and tax rate(s) for the year in which we expect the temporary differences to be deducted or settled.The effect of a change in tax law or rates on the valuation of deferred tax assets and liabilities is recognized in income in the period of enactment.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Significant future taxable income would be required to realize this net tax asset. Estimating the amount of the valuation allowance is dependent on estimates of future taxable income, alternative minimum tax income, and changes in shareholder ownership that would trigger limits on use of net operating losses under Internal Revenue Code Section 382. Fair Value of Financial Instruments Our cash, cash equivalents, investments, accounts receivable and accounts payable are stated at cost which approximates fair value due to the short-term nature of these instruments.In January 2010, the FASB issued an amendment to the accounting standards related to the disclosures about an entity’s use of fair value measurements. Among these amendments, entities will be required to provide enhanced disclosures about transfers into and out of the Level 1 (fair value determined based on quoted prices in active markets for identical assets and liabilities) and Level 2 (fair value determined based on significant other observable inputs) classifications, provide separate disclosures about purchases, sales, issuances and settlements relating to the tabular reconciliation of beginning and ending balances of the Level 3 (fair value determined based on significant unobservable inputs) classification and provide greater disaggregation for each class of assets and liabilities that use fair value measurements.We do not expect that the adoption of this new standard will have a material impact to our financial statements. - 22 - Use of Estimates In accordance with accounting principles generally accepted in the United States, management utilizes estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Our estimates of our proved crude oil and natural gas reserves, future development costs, estimates relating to certain crude oil and natural gas revenues and expenses, fair value of certain investments, contingency consideration receivable and deferred income taxes are or will be the most critical to our financial statements. Results of Operations for the Year Ended December 31, 2010 The following summarizes selected items from the statement of operations for the year ended December 31, 2010. Revenue: We were established on April 9, 2010 (inception) and had no operations during the year ended December 31, 2009.As such, there were no comparative revenues.We are a development stage company and in the period from inception through December 31, 2010 and had no revenue to recognize.During 2010 we acquired interests in mineral leases for approximately 3,712 net acres in the Bakken and Three Forks trend in North Dakota.As of March 28, 2011, we controlled 5,686 net acres in the Bakken and/or Three Forks trend and owned working interests in 18 gross wells which represent 0.62 of a net well that are either; preparing to drill, drilling, awaiting completion, completing or producing. Operating expenses: December 31, General and administrative $ Officer salaries Professional fees Bad debt expense Depreciation Net operating loss $ We were established on April 9, 2010 (inception) and had no operations during the year ended December 31, 2009.As such, there were no comparative expenses. General and administrative expenses General and administrative expenses for the period from inception (April 9, 2010) to December 31, 2010 were $174,470.Our general and administrative expenses consisted primarily of approximately $25,289 of employee and board of director compensation costs other than the salaries of our executive officers, $33,262 of health and directors’ and officers’ insurance, $14,111 of advertising costs, $17,306 of travel costs, $17,119 of general office expenses, and $67,384 of stock support services, primarily due to printing costs associated with the filing of our Form 10/A and filing costs associated with our filings with the SEC. Officer salaries Officer salaries expense for the period from inception (April 9, 2010) to December 31, 2010 was $95,289.Officer salaries consisted of the salaries of our prior and current chief executive officer and our new chief operating officer, and included $52,211 of expenses attributable to the issuance of common stock options.None of our officer salaries had been paid as of December 31, 2010. - 23 - Professional fees Professional fees for the period from inception (April 9, 2010) to December 31, 2010 were $255,077.Our professional fees consisted of the legal and accounting costs incurred to maintain our books and records and file our public reports with the Securities and Exchange Commission.The costs were comprised of $192,562 of legal fees, $56,265 of accounting fees, and $6,250 of consulting fees. Bad debt expense We recognized $798,593 of bad debt expense due to an annual impairment analysis performed on our contingent consideration receivable. The fair value of the receivable was determined to be $6,472,000 as of December 31, 2010 after a valuation analysis was performed. Depreciation Depreciation expense for the period from inception (April 9, 2010) to December 31, 2010 was $2,105. Net operating loss The net operating loss for the period from inception (April 9, 2010) to December 31, 2010 was $1,325,534, and was made up of primarily a $798,593 bad debt expense related to our contingent consideration receivable, and professional fees, insurance and officer compensation incurred as we spun-off our entity, established the Company on a public exchange, raised $11 million in a private placement offering, and positioned ourselves to be a successful oil and gas business going forward. Other (income) and expenses: December 31, Net operating loss $ Other (income) expense: Other income ) Interest expense Interest income Benefit for income taxes ) Net loss $ Other income Other (income) and expenses for the period from inception (April 9, 2010) to December 31, 2010 were $(135,630) on a net basis.Other income (expense) consisted of other income, which was primarily comprised of $140,882 received as part of a termination and release agreement with Poker Royalty, LLC.The settlement released Poker Royalty from its obligations under a May 15, 2004 marketing agreement that was part of the Ante4 interests that were spun-off to us from Ante4, Inc. Interest expense $13,566 of interest expense was incurred during the period from inception (April 9, 2010) to December 31, 2010, which related to interest on our promissory note payable to Ante4, Inc., and line of credit, which were both paid in full as of December 31, 2010. - 24 - Interest income $4,958 of interest income was earned during the period from inception (April 9, 2010) to December 31, 2010 on our short term cash and cash equivalents. Net loss The net loss for the period from inception (April 9, 2010) to December 31, 2010 was $738,504.Our net loss consisted primarily of professional fees, officer salaries and stock support services expense, netted against our other income, as we established our business. Liquidity and capital resources The following table summarizes our total current assets, liabilities and working capital at December 31, 2010. December 31, Current Assets $ Current Liabilities $ Working Capital $ While we have raised capital to meet our working capital and financing needs in the year ended December 31, 2010, additional financing will be required in order to meet our current and projected cash requirements for the operation of our oil and gas business.As of December 31, 2010, we had working capital of $7,996,253.Upon the spin-off from Ante4, Inc., we had a promissory note of $500,000 payable to Ante4, Inc., bearing interest at the rate of two percent (2%) per annum and payable in full on April 16, 2011, which we repaid in full in December 17th, 2010 at a discounted interest rate of one percent (1%) per annum. We raised capital in 2010 for our oil and gas investments through a combination of private sales of our common stock and purchase money equity (shares of our common stock) issued to the sellers of oil and gas properties to us.We anticipate additional capital or financing activities in 2011 and in future years to finance the costs of acquiring additional oil and gas acreage, which we intend to aggressively pursue.We plan to utilize the proceeds to acquire properties and pay for the related drilling, completion and operating costs on our oil and gas prospects.For drilling costs, we will attempt to obtain a revolving credit facility or other debt financing from private investors or financial institutions.Should we not be able to secure additional financing when needed, we may not be able to grow and may be required to reduce the scope of our operations, any of which would have a material adverse effect on our business.Our future capital requirements will depend on many factors, including the identification of additional oil and gas acreage and expansion opportunities, the frequency of drilling activities on our prospects, the cost and availability of third-party capital or financing, and our revenues, cash flow and operating costs. We anticipate that we may incur operating losses in the next twelve months.Although our revenues are expected to grow as our wells are placed into production, our revenues are not expected to exceed our investment and operating costs in 2011.Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development.Such risks for us include, but are not limited to, potential failure to earn revenues or to sufficiently monetize certain claims that we have for payments that are owed to us; an inability to identify investment and expansion targets; and dissipation of existing assets.To address these risks, we must, among other things, seek growth opportunities through investment and acquisitions in the oil and gas industry, effectively monitor and manage our claims for payments that are owed to us, implement and successfully execute our business strategy, respond to competitive developments, and attract, retain and motivate qualified personnel.We cannot assure that we will be successful in addressing such risks, and the failure to do so could have a material adverse effect on our business prospects, financial condition and results of operations. - 25 - Satisfaction of our cash obligations for the next 12 months. As of December 31, 2010, our balance of cash and cash equivalents was $8,577,610.Our plan for satisfying our cash requirements for the next twelve months is through sale of shares of our common stock, third party financing, and/or traditional bank financing.We may realize proceeds from our Royalty Stream payable to us by Peerless Media, Ltd. or from our lawsuit against Deloitte Touche, although we are not currently relying on those revenue sources because of our disputes with them.Furthermore, royalties in excess of the minimum guarantee on the Royalty Stream are contingent on revenues earned by Peerless Media under the World Poker Tour brand name.There is no assurance as to whether, or when, we will be paid royalties under our agreement with Peerless Media, Ltd.See “Item 3. Legal Proceedings.” Effects of inflation and pricing. The crude oil and natural gas industry is very cyclical and the demand for goods and services of crude oil field companies, suppliers and others associated with the industry put extreme pressure on the economic stability and pricing structure within the industry. Typically, as prices for crude oil and natural gas increase, so do all associated costs. Conversely, in a period of declining prices, associated cost declines are likely to lag and may not adjust downward in proportion. Material changes in prices also impact our current revenue stream, estimates of future reserves, impairment assessments of crude oil and natural gas properties, and values of properties in purchase and sale transactions. Material changes in prices can impact the value of crude oil and natural gas companies and their ability to raise capital, borrow money and retain personnel. While we do not currently expect business costs to materially increase, higher prices for crude oil and natural gas could result in increases in the costs of materials, services and personnel. Contractual obligations and commitments. As of December 31, 2010, we did not have any material long-term debt obligations, capital lease obligations, operating lease obligations or purchase obligations requiring future payments. Summary of product and research and development that we will perform for the term of our plan. We are not anticipating significant research and development expenditures in the future. Expected purchase or sale of plant and significant equipment. We do not anticipate the purchase or sale of any plant or significant equipment as such items are not required by us at this time. Significant changes in the number of employees. As of December 31, 2010, we had two employees, our chief executive officer, Bradley Berman, and our chief operating officer, Joshua Wert.In March 2011 we hired James Moe, our new chief financial officer.Currently, there are no organized labor agreements or union agreements and we do not anticipate any in the future. Assuming we are able to expand our oil and gas business and continue to acquire more mineral leases, we may need to hire employees.In the interim, we intend to use the services of independent consultants and contractors to perform various professional services when appropriate.We believe the use of third-party service providers may enhance our ability to control general and administrative expenses and operate efficiently. Off-Balance Sheet Arrangements In connection with the transfer of the historical WPT assets to us, we assumed certain liabilities of Ante4 relating to the previous WPT business.We also agreed to indemnify Ante4 and related individuals from (a) liabilities and expenses relating to operations of Ante4 prior to the effective date of the merger between Ante4 and Plains Energy Investments, Inc., (b) operation or ownership of Ante5’s assets after the merger effective date, and (c) certain tax liabilities of Ante4.Ante5’s obligation to indemnify Ante4 for operations before the merger and such tax liabilities is limited to $2.5 million in the aggregate, and ends on or about April 16, 2012. - 26 - ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk Commodity Price Risk The price we receive for our crude oil and natural gas production will heavily influence our revenue, profitability, access to capital and future rate of growth. Crude oil and natural gas are commodities and, therefore, their prices are subject to wide fluctuations in response to relatively minor changes in supply and demand. Historically, the markets for crude oil and natural gas have been volatile, and these markets will likely continue to be volatile in the future. The prices we receive for our production depend on numerous factors beyond our control. Our revenue will generally increase or decrease along with any increases or decreases in crude oil or natural gas prices, but the exact impact on our income is indeterminable given the variety of expenses associated with producing and selling crude oil that also increase and decrease along with crude oil prices. Interest Rate Risk We did not have outstanding any borrowings or other obligations that would subject us to significant interest rate risk at December 31, 2010.In the future, if we have a credit facility and to the extent that the interest rate is fixed, interest rate changes would affect the instrument’s fair market value but would not impact results of operations or cash flows. Conversely, for the portion of our future borrowings that may have a floating interest rate, interest rate changes will not affect the fair market value of the instrument but will impact future results of operations and cash flows. - 27 - ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA OF ANTE5, INC. ANTE5, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FOR THE PERIOD FROM APRIL 9, 2010 (INCEPTION) TO DECEMBER 31, 2010 CONTENTS Report of Independent Registered Public Accounting Firm 29 Balance Sheet as of December 31, 2010 30 Statement of Operations for the period from April 9, 2010 (Inception) to December 31, 2010 31 Statement of Stockholders’ Equity for the period from April 9, 2010 (Inception) to December 31, 2010 32 Statement of Cash Flows for the period from April 9, 2010 (Inception) to December 31, 2010 33 Notes to Financial Statements 34 - 28 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Ante5, Inc. We have audited the accompanying balance sheet of Ante5, Inc. (the “Company”) (A Development Stage Company) as of December 31, 2010 and the related statements of operations, stockholders' equity, and cash flows for the period from inception (April 9, 2010) to December 31, 2010.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Ante5, Inc. as of December 31, 2010, and the results of its operations and cash flows for the period described above in conformity with U.S. generally accepted principles. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas March 30, 2011 - 29 - ANTE5, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET December 31, ASSETS Current assets: Cash and cash equivalents $ Accounts receivable Prepaid expenses Current portion of contingent consideration receivable Total current assets Contingent consideration receivable, net of current portion and allowance of $798,593 Property and equipment: Oil and gas properties, full cost method (unevaluated) Furniture and fixtures, net Total property and equipment, net Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable, including related party amounts of $76,777 $ Accrued expenses Royalties payable Current portion of deferred tax liability Total current liabilities Deferred tax liability, net of current portion Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 20,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.001 par value, 100,000,000 shares authorized, 37,303,614 shares issued and outstanding Additional paid-in capital (Deficit) accumulated during development stage ) Total stockholders' equity Total liabilities and stockholders' equity $ The accompanying notes are an integral part of these financial statements. - 30 - ANTE5, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS April 9, 2010 (Inception) to December 31, 2010 Revenue $
